Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                        May 31 2013, 9:26 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

DAVID A. GUERRETTAZ                               MARK R. RAMSEY
Ziemer, Stayman, Weitzel & Shoulders, LLP         Ramsey Law Office
Evansville, Indiana                               Tell City, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

PENNI WILLIAMS,                                   )
                                                  )
       Appellant-Petitioner,                      )
                                                  )
               vs.                                )     No. 87A01-1210-DR-493
                                                  )
JOHN MARK WILLIAMS,                               )
                                                  )
       Appellee-Respondent.                       )


                     APPEAL FROM THE WARRICK SUPERIOR COURT
                         The Honorable Robert R. Aylsworth, Judge
                              Cause No. 87D02-9503-DR-38



                                         May 31, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                STATEMENT OF THE CASE

       Penni Williams (“Mother”) appeals the post-dissolution court’s order denying her

cross-petition requesting the court to order the payment of college expenses, following a

hearing. Mother presents a single issue for review, namely, whether the post-dissolution

court abused its discretion when it denied her request for John Mark Williams (“Father”)

to contribute to the college expenses of their son, Blake Williams (“Blake”).1

       We affirm.

                          FACTS AND PROCEDURAL HISTORY

       Mother and Father were married on October 4, 1991, and Blake, their only child,

was born on October 23, 1992. Mother and Father separated in 1993, and she filed a

petition for dissolution in 1995. The court entered a dissolution decree (“Decree”) in

September 1994 and a judgment and order on other issues (“Custody Order”), including

custody and visitation, in October 1995. The court awarded joint legal custody to the

parents, physical custody to Mother, and visitation to Father, and it ordered Father to pay

child support. Child support was modified by court order a few times over the years, but

none of those orders provided for educational support.2

       Mother and Blake resided in Tennyson throughout Blake’s childhood. Father

lived in Chicago until 1997 and then moved back to southern Indiana. Father exercised

visitation with Blake following the divorce, although not as frequently as provided in the


       1
          The trial court also granted Father’s request to terminate child support under Indiana Code
Section 31-16-6-6(a), but Mother does not appeal that part of the order.
       2
          The only evidence of the modification orders is found in the Chronological Case Summary in
Mother’s Appendix. None of the entries specify educational support, and neither party asserts that there
was a prior order for such support.
                                                   2
custody order, and his only overnight visitation occurred when Blake was three years old.

The frequency of visitations eventually decreased to include only Christmas, Easter, and

Blake’s birthday, and, after 2002, visitations ceased altogether. Father continued to buy

birthday and Christmas gifts for Blake until 2005. At Christmas 2005, Blake received his

last gift from Father.

       Father and Blake next had contact in 2006, when Father asked his counsel to

contact Mother’s counsel about resuming visitation. In response, Blake called Father.

Father told Blake that “the law” required him to pay child support, but it also required

Blake to spend time with Father. Transcript at 10. No visitations followed after that call.

Father and Blake also met unexpectedly at a horse show in 2010. They had a brief

conversation, but they had no further contact with each other until the hearings in this

matter. Except for these contacts, Father and Blake have not communicated with each

other in any form since 2005.

       Blake graduated high school in May 2011, took courses from Ivy Tech over the

summer, and started as a freshman at Oakland City University in September 2011,

studying human biology with plans to become a nurse practitioner. He received an

athletic scholarship from Oakland City University, which pays his full tuition. To pay for

his books, room, and board, Blake has obtained student loans, he works eight to ten hours

per week at a hardware store during the school year, and he mows lawns in his hometown

during the summer.

       In October 2011, Father filed a petition to modify, stating in part:

       3.     Blake Williams has graduated from [h]igh [s]chool and is now
              attending Oakland City University. Blake will no longer be residing
                                              3
              at home with [Mother] during the school period. Support for Blake
              should therefore be modified as of the date Blake started college.

       4.     A post[-]secondary support worksheet should be prepared for Blake.

Appellant’s App. at A12. In November, Mother filed a cross-petition, asking the post-

dissolution court to “modify” the support order “pertaining to college expenses, medical

bills and insurance costs.” Id. at A14.

       On October 2, 2012, three weeks shy of Blake’s twentieth birthday, the post-

dissolution court held an evidentiary hearing on the cross-petitions. Mother, Father,

Blake, and others testified at the hearing. At the close of evidence, the court ruled as

follows:

       First of all, the Court would enter and make the following findings. The
       only real relationship between the father and Blake is biological. They are
       clearly strangers to one another for all intents and purposes. The age of
       emancipation as of July 1st, 2012, is 19 year[s] of age—not 21 years of age,
       and Blake is emancipated. There is nothing by law to compel any
       relationship between the father and son at this point, as Blake was
       emancipated on July 1st, 2012, under what’s commonly referred to as “the
       new law.” Each is an adult man and each should support himself. The
       Court will not order the father to pay anything more than he has already
       paid for Blake. The Court is not assessing fault; I don’t think that’s even
       important now. I think under the circumstances, with the total lack of
       relationship throughout the years between the father and the son, it would
       be an abuse of discretion for the Court to order the father to continue to
       pay, understanding that his legal obligation to support Blake terminated
       under the new law as of July 1st, 2012, to order him to pay anything further
       toward Blake’s support regarding college expenses or otherwise.

Transcript at 139. The court then denied Mother’s cross-petition for educational support

but ordered Father to pay part of Mother’s attorney fees. Mother now appeals.




                                            4
                            DISCUSSION AND DECISION

       Mother contends that the post-dissolution court abused its discretion when it

denied her motion requesting the court to order Father to contribute to Blake’s college

expenses. Specifically, Mother asserts that the court made no finding that Blake had

repudiated his relationship with Father, that there is no evidence to support a finding of

repudiation, and that the 2012 revision to Indiana Code Section 31-16-6-6(a) does not

alter the court’s ability to award educational support. We consider each argument in turn.

       Pursuant to Indiana Code Section 31-16-6-2, the trial court has the authority and

discretion to award post-secondary educational expenses and to determine the amount of

such an award. Winslow v. Fifer, 969 N.E.2d 1087, 1092 (Ind. Ct. App. 2012) (citation

omitted), trans. denied. That statute provides, in relevant part:

       The child support order or an educational support order may also include,
       where appropriate:

              (1) amounts for the child’s education in elementary and
              secondary schools and at postsecondary educational
              institutions, taking into account:

                     (A) the child’s aptitude and ability;

                     (B) the child’s reasonable ability to contribute
                     to educational expenses through:

                            (i) work;

                            (ii) obtaining loans; and

                            (iii) obtaining other sources of financial
                            aid reasonably available to the child and
                            each parent; and

                     (C) the ability of each parent to meet these
                     expenses[.]
                                              5
Ind. Code § 31-16-6-2(a).      We have also described the basis for post-dissolution

educational support orders as follows:

       Under Indiana law, there is no absolute legal duty on the part of parents to
       provide a college education for their children. However, the statutory
       authorization for the divorce court to order either or both parents to pay
       sums toward their child’s college education constitutes a reasonable manner
       in which to enforce the expectation that most families would encourage
       their qualified children to pursue a college education consistent with
       individual family values. In determining whether to order either or both
       parents to pay sums toward their child’s college education, the court must
       consider whether and to what extent the parents, if still married, would have
       contributed to the child’s college expenses.

Scales v. Scales, 891 N.E.2d 1116, 1119 (Ind. Ct. App. 2008) (citing McKay v. McKay,

644 N.E.2d 164, 166 (Ind. Ct. App. 1994) (citations omitted)); see also Svenstrup v.

Svenstrup, 981 N.E.2d 138, 143 (Ind. Ct. App. 2012).             However, under certain

circumstances, repudiation will obviate a parent’s obligation to pay certain expenses for a

child, including college expenses. Scales, 891 N.E.2d at 1119. Repudiation of a parent is

“a complete refusal to participate in a relationship with his or her parent.” Id. (internal

quotation marks and citation omitted).

       We review a trial court’s order regarding the payment of post-secondary

educational expenses for an abuse of discretion. See Hirsch v. Oliver, 970 N.E.2d 651,

662 (Ind. 2012). We affirm the trial court unless the decision is against the logic and

effect of the facts and circumstances before the trial court. Id. “We place a strong

emphasis on trial court discretion in determining child support obligations and regularly

acknowledge the principle that child support modifications will not be set aside unless

they are clearly erroneous.” Svenstrup, 981 N.E.2d at 143 (internal quotation marks and


                                            6
citation omitted). “Findings are clearly erroneous only when the record contains no facts

to support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102

(Ind. 1996). A judgment is clearly erroneous if it relies on an incorrect legal standard.

Menard, Inc. v. Dage-MTI, Inc., 726 N.E.2d 1206, 1210 (Ind. 2000). We give due regard

to the trial court’s ability to assess the credibility of witnesses. Id. While we defer

substantially to findings of fact, we do not do so to conclusions of law. Id. We do not

reweigh the evidence; rather we consider the evidence most favorable to the judgment

with all reasonable inferences drawn in favor of the judgment. Yoon v. Yoon, 711

N.E.2d 1265, 1268 (Ind. 1999).

       But where, as here, a trial court makes specific findings upon its own motion, a

general judgment will control as to the issues upon which the court has not found and the

specific findings control only as to the issues they cover.3 In re Marriage of Snemis, 575

N.E.2d 650, 652 (Ind. Ct. App. 1991). Thus, it may not be necessary that each and every

special finding be correct, and even where one or more special findings are clearly

erroneous, the judgment may be affirmed if the judgment is supported by other findings

or is otherwise supported by the record. Where, as here, special findings are entered sua

sponte, the general judgment will be affirmed if it can be sustained upon any legal theory

by the evidence introduced at trial. Id. While special findings entered sua sponte control

as to the issues upon which the court has found, they do not otherwise affect our general

judgment standard of review, and we may look both to other findings and beyond the




       3
           Although the post-dissolution court did not issue a written order, the court announced the
reasons for its ruling at the conclusion of the hearing.
                                                 7
findings to the evidence of record to determine if the result is against the facts and

circumstances before the court. Id.

       Additionally, Mother appeals from a negative judgment. We will reverse that

decision only if the evidence is without conflict and all reasonable inferences to be drawn

from the evidence lead to a conclusion other than that reached by the trial court. Knauff

v. Hovermale, 976 N.E.2d 1267, 1269 (Ind. Ct. App. 2012) (citation omitted).

       Here, Mother first contends that the post-dissolution court made no finding that

Blake had repudiated his relationship with Father and, further, in any event, that there is

no evidence to support a finding of repudiation.        Again, in the oral order denying

Mother’s request for educational support, the post-dissolution court stated:

       The only real relationship between the father and Blake is biological. They
       are clearly strangers to one another for all intents and purposes. The age of
       emancipation as of July 1st, 2012, is 19 year[s] of age—not 21 years of age,
       and Blake is emancipated. There is nothing by law to compel any
       relationship between the father and son at this point, as Blake was
       emancipated on July 1st, 2012, under what’s commonly referred to as “the
       new law.” Each is an adult man and each should support himself. The
       Court will not order the father to pay anything more than he has already
       paid for Blake. The Court is not assessing fault; I don’t think that’s even
       important now. I think under the circumstances, with the total lack of
       relationship throughout the years between the father and the son, it would
       be an abuse of discretion for the Court to order the father to continue to
       pay, understanding that his legal obligation to support Blake terminated
       under the new law as of July 1st, 2012, to order him to pay anything further
       toward Blake’s support regarding college expenses or otherwise.

Transcript at 139 (emphasis added).

       While not stated in terms of “fault,” the definition of repudiation requires a finding

that the child has “complete[ly] refus[ed] to participate in a relationship with his or her

parent.”   Scales, 891 N.E.2d at 1119.      The post-dissolution court made no finding


                                             8
regarding Blake’s willingness or unwillingness to engage in a relationship with Father.

As such, we agree with Mother that the court did not find repudiation and, further, that

there is no evidence that would support such a finding.

       But review of an order denying post-secondary educational support is not limited

to whether a child has repudiated his parent. Although repudiation has been discussed in

terms of obviating a parent’s “obligation” to provide educational support, again, Indiana

Code Section 31-16-6-2 provides that a court “may” order the payment of educational

support. “[T]here is no absolute legal duty on the part of parents to provide a college

education for their children.” Scales, 891 N.E.2d at 1119. Thus, the dispositive issue is

whether the post-dissolution court abused its discretion when it denied Mother’s request

for educational support in light of the evidence presented to the court.

       Again, in considering Mother’s request for educational support, the post-

dissolution court was required to consider Blake’s aptitude and ability, his reasonable

ability to contribute to his educational expenses, and the parents’ ability to meet those

expenses. See Ind. Code § 31-16-6-2(a)(1). The court was also required to consider

“whether and to what extent the parents, if still married, would have contributed to the

child’s college expenses.”    Scales, 891 N.E.2d at 1119.       Here, the record includes

evidence of Blake’s grade point average, showing that he has the ability to pursue post-

secondary education; his athletic scholarship, student loans and employment, showing his

ability to contribute to his educational expenses and his efforts in doing so; and the

parents’ income levels. Mother has pointed to no evidence to show whether and to what

extent she and Father, if married, would have contributed to the child’s college expenses.


                                             9
See id. Indeed, the bulk of the evidence at the hearing pertained to repudiation, the

nature and extent of Father’s attentions to Blake and vice versa, and to Blake’s secondary

educational expenses. And neither the Decree, the Custody Order, nor the subsequent

order modifying support address educational support.

       Mother has not shown whether and, if so, to what extent the parties would have

contributed to Blake’s educational expenses had she and Father remained married. While

Father contended that he should not be required to contribute to Blake’s education based

on Blake’s alleged repudiation of their relationship, the court did not make such a

finding. Thus, Father did not prevail in that argument. But neither did Mother prevail on

her cross-petition, and she appeals from a negative judgment. See Knauff v. Hovermale,

976 N.E.2d 1267, 1269 (Ind. Ct. App. 2012) (“We will reverse [a negative judgment]

only if the evidence is without conflict and all reasonable inferences to be drawn from the

evidence lead to a conclusion other than that reached by the trial court.”) (citation

omitted). On the record before us, Mother has not shown that the evidence is without

conflict and that all reasonable inferences to be drawn from the evidence lead to a

conclusion other than that reached by the trial court. See Knauff, 976 N.E.2d at 1269.

       Finally, Mother contends that Indiana Code Section 31-16-6-6, as amended in

2012, does not alter the court’s “ability” to award educational support. Appellant’s Brief

at 9. That statute provides, in relevant part, that the “duty to support a child under this

chapter, which does not include support for educational needs, ceases when the child

becomes nineteen (19) years of age unless” listed circumstances not relevant here occur.

Ind. Code § 31-16-6-6(a) (emphasis added). Mother is correct that the termination of


                                            10
child support under Section 31-16-6-6(a) does not alter a court’s authority to order the

payment of educational support. But neither does that statute require the court to order

the payment of educational support. As discussed above, a post-dissolution court has

discretion whether to order educational support under Section 31-16-6-2. And Mother

has not shown that the post-dissolution court abused that discretion here. Mother’s

argument under Section 31-16-6-6 is misplaced.

      In sum, we commend Blake for his years of hard work, for obtaining an athletic

scholarship to cover his tuition, for his work ethic, and for his success in school. But,

considering the evidence most favorable to the judgment and with all reasonable

inferences drawn in favor of the judgment, Mother has not shown that the trial court

abused its discretion when it denied her request for educational support. See Yoon, 711

N.E.2d at 1268. As such, we affirm the trial court’s order.

      Affirmed.

BAILEY, J., and BARNES, J., concur.




                                            11